United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.J., Appellant
and
U.S. POSTAL SERVICE, LAKEWOOD
BRANCH POST OFFICE, Cleveland, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1335
Issued: March 22, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 25, 2018 appellant filed a timely appeal from a December 28, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the December 28, 2017 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish entitlement to
intermittent disability during the period June 15, 2016 to February 16, 2017 causally related to her
accepted employment injury.
FACTUAL HISTORY
On May 5, 2016 appellant, then a 58-year-old clerk, filed an occupational disease claim
(Form CA-2) alleging that on September 23, 2015 she first became aware of a right shoulder
condition and first related it to factors of her federal employment on October 1, 2015. She
explained that she had sustained a continuous injury to her right shoulder and arm, and a possible
rotator cuff tear while in the performance of her federal employment. By decision dated January 4,
2017, OWCP accepted the claim for aggravation of right shoulder rotator cuff tear or rupture.
On March 2, 2017 appellant filed a claim for wage-loss compensation (Form CA-7) for
intermittent disability for the period June 11, 2016 to February 17, 2017 and submitted evidence
addressing this period of disability.
In an August 2, 2016 report, Dr. Timothy Nice, a Board-certified orthopedic surgeon, noted
appellant’s medical history and history of injury. He provided physical examination findings and
recommended surgery to repair appellant’s right shoulder rotator cuff and supraspinatus muscle
ruptures. Dr. Nice concluded that appellant was totally disabled from performing her date-ofinjury position.
Appellant obtained physical therapy on September 1, 2016 for right shoulder rotator cuff
strain.
In progress notes dated December 27, 2016, Dr. Nice related that appellant continued to
have right shoulder complaints/symptoms. He emphasized the need for authorization for right
shoulder surgery. On January 30, 2017 Dr. Nice reported that appellant continued to have
significant right shoulder pain due to a rotator cuff tear.
On February 9, 2017 appellant accepted a modified job offer working as a sales
services/distribution associate.
By development letter dated March 6, 2017, OWCP informed appellant that it had received
her Form CA-7 claiming wage-loss compensation for 112.14 hours of intermittent disability for
the period June 11, 2016 through February 16, 2017. It further advised that the evidence she had
submitted was insufficient to establish her claim for wage-loss compensation for the claimed
period. OWCP noted that on the time analysis forms (CA-7a forms) she indicated “pain” as the
reason she was off work. However, it explained that medical evidence was necessary to establish
that she could not work for each date of compensation claimed, causally related to the accepted
employment injury. OWCP afforded appellant 30 days to submit the requested information.
In a letter dated March 27, 2017 and received on April 3, 2017, appellant stated that she
lost time from work due her accepted work injury and was requesting leave buy back or restored
leave without pay (LWOP).
2

On a Form CA-7a dated March 27, 2017 appellant claimed 24.00 hours of LWOP for the
period June 15 to 18, 2016 without a reason given for the requested leave. She claimed eight hours
of LWOP on July 23, August 29, September 6, October 1, 3, 22, 24, and 25, and November 2,
2016, January 3, 4, 25, and 26, and February 6, 2017. No reason was given for using LWOP on
July 23, 2016. Appellant noted “injury on duty” as the reason for using LWOP for August 29,
September 6, October 1, 3, 22, 24, and 25, November 2, 2016, January 3, 4, 25, and 26, and
February 16, 2017. She claimed 1.56 hours of LWOP for September 27, 2016; 07.76 hours of
LWOP for December 31, 2016; 0.82 hours of LWOP for January 23, 2017; 3.76 hours of LWOP
for January 24, 2017; and 2.00 hours of LWOP for January 30, 2017 with the reason given as
“injury on duty.”
On April 3, 2017 OWCP received a Family and Medical Leave Act provider form dated
February 15, 2017 which had been signed by Dr. Nice. Dr. Nice noted that he had treated appellant
on August 2 and December 27, 2016, and January 30, 2017. He indicated that she was unable to
work when she had flare-ups of pain. According to Dr. Nice, the flare-ups would occur 1 to 2
times every 4 weeks during a 12-month period and would last 1 to 8 hours or 1 to 3 days per
episode.
By letters dated April 4, 2017, OWCP informed appellant that it had received her time
analysis forms (CA-7a forms) for wage-loss compensation. However, no further action would be
taken on her claim for wage-loss compensation for the period April 16, 2016 to January 6, 2017
as it did not contain both pages of the form. OWCP advised her to resubmit the entire claim forms
(pages 1 and 2) for these periods in question.
On April 5, 2017 OWCP received a March 27, 2017 progress note from Dr. Nice
discussing the results of a magnetic resonance imaging (MRI) scan, which showed a definite right
supraspinatus tear and acromioclavicular arthritis. Appellant related that she was missing work
and having difficulty sleeping.
By decision dated April 12, 2017, OWCP denied appellant’s claim for 112.14 hours of
intermittent disability for the period from June 15, 2016 to February 16, 2017.
On September 29, 2017 appellant requested reconsideration of the April 12, 2017 decision
denying her claim for intermittent disability.
Dr. Nice, in a July 10, 2017 letter, explained that, while waiting for approval for surgery,
appellant experienced flare-ups which required her to be absent from work. He explained that
during the flare-ups it was unnecessary for him to see her as she just needed to ice her shoulder
and take her prescribed pain medicine.
In an undated report, Dr. Megan McNamara, specializing in oncology, noted that appellant
was first seen in October 2015 for severe right shoulder pain complaints. She noted appellant’s
job description and opined that appellant’s intermittent shoulder pain impacted her ability to work.
Dr. McNamara also reported that during this time she had medical appointments and testing
requiring absences from work.
By decision dated December 28, 2017, OWCP denied modification of its prior decision.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.4 For each period of disability
claimed, the employee has the burden of establishing that he or she was disabled for work as a
result of the accepted employment injury.5 Whether a particular injury causes an employee to
become disabled for work, and the duration of that disability, are medical issues that must be
proved by a preponderance of probative and reliable medical opinion evidence.6
Under FECA the term “disability” means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.7 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.8 An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages he or she was receiving at
the time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.9 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in his or her employment, he or she is entitled to compensation for any loss of wages.10
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish entitlement to
intermittent disability during the period from June 15, 2016 to February 16, 2017 causally related
to her accepted employment injury.

3

Supra note 1.

4

B.R., Docket No. 18-0339 (issued January 24, 2019); see Amelia S. Jefferson, 57 ECAB 183 (2005); see also
Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968).
5

See Amelia S. Jefferson, id.

6

See D.W., Docket No. 18-0644 (issued November 15, 2018); see Edward H. Horton, 41 ECAB 301 (1989).

7

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); Conard Hightower, 54 ECAB 796 (2003);
20 C.F.R. § 10.5(f).
8

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

9

Merle J. Marceau, 53 ECAB 197 (2001).

10

S.H., Docket No. 18-1342 (issued February 26, 2019).

11

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

4

In support of her claim for disability appellant submitted reports from Dr. Nice and
Dr. McNamara who both opined that appellant would have intermittent periods of disability due
to right shoulder pain or flare-ups of her accepted condition. The Board has held that subjective
complaints of pain, however, are insufficient to establish disability from employment.12 Neither
physician provided objective findings of appellant’s accepted conditions on the dates in question,
nor did they explain why objective findings caused appellant periods of disability during the
specific dates at issue.13 The Board has held that medical evidence must directly address the
specific dates of disability claimed and must provide a rationalized medical opinion substantiating
disability from work.14 Thus, for the reasons detailed above these reports are insufficient to
establish appellant’s claim.
The issue of whether a claimant’s disability from work is related to an accepted condition
must be established by a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the disability is causally related to the employment injury and
supports that conclusion with sound medical reasoning.15 Appellant has not submitted such
evidence in this claim and thus she has not met her burden of proof.16
OWCP’s procedures, however, also provide that wages lost for compensable medical
examination or treatment may be reimbursed.17 A claimant who has returned to work following
an accepted injury or illness may need to undergo examination or treatment and such an employee
may be paid compensation for wage loss while obtaining medical services and for a reasonable
time spent traveling to and from the medical provider’s location.18 As a rule, no more than four
hours of compensation or continuation of pay should be allowed for routine medical appointments.
Longer periods of time may be allowed when required by the nature of the medical procedure
and/or the need to travel a substantial distance to obtain the medical care.19
While most of the dates of disability claimed by appellant did not correspond with medical
appointments for her accepted condition, the Board finds that the case is not in posture for decision
regarding whether she is entitled to compensation for medical treatment. The record contains
evidence that she was examined by Dr. Nice on dates for her accepted rotator cuff tear condition.20
12

See A.H., Docket No. 16-1824 (issued June 2, 2017).

13

See V.G., Docket No. 18-0936 (issued February 6, 2019).

14
K.A., Docket No. 16-0592 (issued October 26, 2016); C.S., Docket No. 08-2218 (issued August 7, 2009);
Sandra D. Pruitt, 57 ECAB 126 (2005).
15

See G.B., Docket No. 16-1033 (issued December 5, 2016).

16

See K.A., Docket No. 17-1718 (issued February 12, 2018).

17
Federal (FECA) Procedure Manual, Part 2 -- Claims, Computing Compensation, Chapter 2.901.19
(February 2013).
18

S.B., Docket No. 16-1534 (issued August 16, 2017); Daniel Hollars, 51 ECAB 355 (2000).

19

Supra note 17.

20

Supra note 18.

5

The case will be remanded for payment for the appropriate amount of wage-loss compensation for
medical appointments and travel time.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish entitlement to
intermittent disability during the period from June 15, 2016 to February 16, 2017 causally related
to her accepted employment injury. The Board also finds that this case is not in posture for
decision regarding appellant’s claimed reimbursement for a medical appointments.
ORDER
IT IS HEREBY ORDERED THAT the December 28, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed in part, set aside in part and remanded for further
proceedings consistent with this decision.
Issued: March 22, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

